NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                           SAMANTHA J., Appellant,

                                         v.

        DEPARTMENT OF CHILD SAFETY, W.R., A.R., Appellees.

                              No. 1 CA-JV 19-0235
                                FILED 11-26-2019


            Appeal from the Superior Court in Yavapai County
                         No. P1300JD201700081
                 The Honorable Anna C. Young, Judge

                                   AFFIRMED


                                    COUNSEL

Law Office of Florence M. Bruemmer, P.C., Anthem
By Florence M. Bruemmer
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Thomas Jose
Counsel for Appellee Department of Child Safety
                       SAMANTHA J. v. DCS, et al.
                         Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Maria Elena Cruz delivered the decision of the Court, in
which Judge Kent E. Cattani and Judge James B. Morse Jr. joined.


C R U Z, Judge:

¶1             Samantha J. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to W.R. and A.R. (“the Children”). Mother
argues the juvenile court erred in finding termination was in the Children’s
best interests. For the following reasons, we affirm.

                  FACTS AND PROCEDURAL HISTORY

¶2            W.R. was born in 2015, and A.R. was born in 2017. The
Children first became subjects to a dependency action in 2017 when Mother
allegedly assaulted the Children’s maternal grandmother and was arrested
for driving under the influence of alcohol with the Children in the car. The
Children were temporarily placed with their maternal grandfather. Mother
participated in services as recommended by the Department of Child Safety
(“DCS”) and the Children were reunified with Mother. That dependency
case was dismissed in May 2018.

¶3            Less than a year later, the Department of Public Safety
(“DPS”) stopped Mother’s car for a cracked windshield. Mother became
combative and was arrested. DPS officers discovered the Children were
not properly strapped into their car seats, were filthy, and were “soaked in
urine.” When officers changed the Children’s diapers, officers found both
Children had severe diaper rash and transported the Children to Phoenix
Children’s Hospital. Medical staff described the diaper rashes as a
“chemical burn,” and diagnosed A.R. with cellulitis and prescribed a strong
antibiotic. Upon searching Mother’s car, officers found methamphetamine
and a pipe. Hair follicle test results for both Children were positive for
methamphetamine. Mother faced several charges, including child abuse.

¶4           DCS filed a second dependency petition, citing Mother’s
substance abuse and the Children’s injuries, and placed the Children with
their maternal grandfather. Approximately one month after Mother’s
arrest, DCS moved to terminate Mother’s parental rights on the grounds of




                                     2
                         SAMANTHA J. v. DCS, et al.
                           Decision of the Court

neglect, history of chronic substance abuse, and prior removal.1 See Arizona
Revised Statutes (“A.R.S.”) section 8-533(B)(2), (3), (11). Mother did not
contest the statutory grounds for termination, and the parties agreed to a
hearing limited to the issue of the Children’s best interests. At the
termination adjudication hearing, the juvenile court found that terminating
Mother’s parental rights was in the Children’s best interests.

¶5            Mother timely appealed. We have jurisdiction pursuant to
the Arizona Constitution, Article 6, Section 9; A.R.S § 8-235(A); and Rule
103(A) of the Arizona Rules of Procedure for the Juvenile Court.

                                 DISCUSSION

¶6             Mother appeals the juvenile court’s finding that termination
of her parental rights was in the Children’s best interests. We do not
reweigh evidence on appeal, and we will affirm the court’s factual findings
if supported by reasonable evidence. Demetrius L. v. Joshlynn F., 239 Ariz.
1, 3, ¶ 9 (2016); Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 250, ¶ 20
(2000). We view facts “in a light most favorable to affirming the trial court’s
findings.” In re Maricopa Cty. Juv. Action No. JS-8490, 179 Ariz. 102, 106
(1994).

¶7             A parent’s right in the care, custody, and management of her
children is fundamental, but not absolute. Kent K. v. Bobby M., 210 Ariz.
279, 284, ¶ 24 (2005). To terminate parental rights, a court engages in a two-
step inquiry. The court must first find by clear and convincing evidence a
statutory ground for termination, and then must find by preponderance of
the evidence that termination is in the children’s best interests. Alma S. v.
Dep’t of Child Safety, 245 Ariz. 146, 149-50, ¶ 8 (2018); see Kent K., 210 Ariz.
at 288, ¶ 42; A.R.S. §§ 8-533(B), -537(B). In the best-interests analysis, the
children’s interest in stability and security is the court’s chief concern. Alma
S., 245 Ariz. at 150, ¶ 12. Termination is in the children’s best interests if
DCS demonstrates the children will benefit from termination or if the
children will be harmed if termination is denied. Id. at ¶ 13; Demetrius L.,
239 Ariz. at 4, ¶ 16. Benefits to the children may include prospective
adoption or stability in an existing placement. Id.; Dominque M. v. Dep’t of
Child Safety, 240 Ariz. 96, 98, ¶ 8 (App. 2016); see Mary Lou C. v. Ariz. Dep’t
of Econ. Sec., 207 Ariz. 43, 50, ¶ 19 (App. 2004) (“The best interest
requirement may be met if . . . the petitioner proves that a current adoptive



1      DCS also requested the juvenile court terminate the parental rights
of the Children’s respective fathers, who are not parties to this appeal.


                                        3
                        SAMANTHA J. v. DCS, et al.
                          Decision of the Court

plan exists for the child, or even that the child is adoptable.” (citations
omitted)).

¶8              Mother argues that DCS failed to show that termination was
in the best interests of the Children because the Children “have a very
strong bond with Mother” and she had been their primary caregiver “most
of their lives.” The juvenile court may consider the bond between children
and their biological parent, but such a bond is not dispositive in a best-
interests inquiry. See Dominique M., 240 Ariz. at 98, ¶ 12. Mother’s
argument asks us to reweigh evidence considered by the juvenile court; we
will not do so.

¶9             Mother also accuses DCS of rushing to termination without
providing Mother an opportunity to participate in services or considering
that Mother had “a chance” of being released from jail soon. Mother cited
her previous success in reuniting with the Children following the first
dependency. Although Mother had successfully completed services and
reunited with the Children following the first dependency action, the
juvenile court had to consider the “totality of the circumstances existing at
the time” of the termination adjudication hearing. Alma S., 245 Ariz. at 150-
51, ¶ 13 (citing Dominique M., 240 Ariz. at 98, ¶¶ 11-12); see also Demetrius L.,
239 Ariz. at 4, ¶ 15 (“[I]n considering best interests, the court must balance
the unfit parent’s ‘diluted’ interest ‘against the independent and often
adverse interests of the child in a safe and stable home life.’” (quoting Kent
K., 210 Ariz. at 286, ¶ 35)). These circumstances include a parent’s efforts
to rehabilitate. See Alma S., 245 Ariz. at 151, ¶ 15. But once a parent has
been determined unfit under A.R.S. § 8-533(B), courts “must not . . .
subordinate the interests of the child to those of the parent.” Id.

¶10           Within eighteen months of Mother reuniting with the
Children, the Children required treatment for what the juvenile court called
“the most severe diaper rash this court has ever seen” and tested positive
for methamphetamine. The court found that the Children were living in an
adoptive placement with their maternal grandfather, who could provide a
“loving, drug-free home.” See Mary Lou C., 207 Ariz. at 50, ¶ 19. These
factors provide reasonable evidence to support the juvenile court’s
determination that termination was in the Children’s best interests.




                                       4
                       SAMANTHA J. v. DCS, et al.
                         Decision of the Court

                              CONCLUSION

¶11          For the foregoing reasons, we affirm the juvenile court’s order
terminating Mother’s parental rights to W.R. and A.R.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       5